Action to recover damages for the death of plaintiff’s son, a ten-year old boy, who, with four other boys, was hitching on the side of a trolley car and was struck by a safety zone stanchion alongside the rail. The jury rendered a verdict for the plaintiff. From the judgment entered thereon the defendant appeals. Judgment reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict of the jury is against the weight of the evidence, particularly as to the finding of knowledge, implicit in the verdict, on the part of the motorman that the boys were riding on the side of the car and were in a perilous situation or exposed to immediate danger. Lazansky, P. J., Hagarty, Carswell, Adell and Taylor, JJ., concur.